DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent 10805831 B1) in view of Kachhla et al. (US Publication 2019/0245740 A1).
In regards to claims 1 and 17 Sung et al. (US Patent 10805831 B1) teaches, a multi-carrier radio point for a central radio access network (C-RAN) comprising a plurality of controllers and a plurality of radio points, the multi-carrier radio point (see figure 2 which shows an example of Virtual-Radio Access Network (V-RAN) arrangement; V-RAN is a variation of the C-RAN) comprising: at least one programmable device configured to provide processing resources for providing wireless service to a plurality of items of user equipment (UEs) using multiple bi- directional radio frequency carriers (see column 8, lines 10-12; see carrier demodulation; see column 2, lines 47-52; carrier discussion with respect to the RRH (remote radio head)); at least one network interface configured to communicatively couple the multi-carrier radio point to a front-haul network in order to communicate with the plurality of controllers (see column 3, line 60-65, the network interface between BBU and RRH); and a plurality of radio frequency modules configured to wirelessly communicate using one or more antennas (see the antennas in cell sites in figure 2); receive requests from one or more controllers for the processing 
In further regards to claims 1 and 17, Sung fails to teach, wherein at least one programmable device is configured to: perform a discovery process in order for the multi-carrier radio point to be associated with one or more of the controllers.
Kachhla et al. (US Publication 2019/0245740 A1) teaches, wherein at least one programmable device is configured to: perform a discovery process in order for the multi-carrier radio point to be associated with one or more of the controllers (see paragraph figures 9A, 9B and 9C; RRU 105 startup, discovery, and interface to the DU 104, CU 103 and the NMS 102).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the discovery process as taught by Kachhla into the teachings of Sung.  The motivation to do so to do so would be to allow for better management to the C-RAN be incorporating discovery messages transmission for resource assignments.
In regards to claims 2 and 18, Sung teaches, wherein the respective processing resources and the respective radio frequency modules assigned to different controllers are configured in different ways (see column 8, lines 4-7; The BBU 46 could select a range of PRBs to allocate in a given TTI).
In regards to claims 3 and 19, Sung teaches, wherein the radio point instances for different controllers are configured in different ways (see figure 2, the RRHs 40 and 48, see column 8, lines 10-12 .
Allowable Subject Matter
Claims 4-16 and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, instantiating a per-carrier manager instance configured to communicate data for the carrier with the controller over the front haul network and instantiate a layer 1 manger instance configured to manage layer 1 processing performed for the carrier and the multiple carrier configurations as claimed.
Prior Art Park et al. (US Publication 2018/0368205 A1) teaches, a central radio access network receiving a request for resources and distributed entity modifications (see figures 17, 18, 19 and 20).
Prior art Svennebring et al. (US Publication 2019/0104458 A1) teaches in figure 4A, a system 400 that include a C-RAN that includes a Macro node (413) and a LP RAN node (415).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466